Citation Nr: 9933613
Decision Date: 10/12/99	Archive Date: 12/06/99

DOCKET NO. 95-07 191               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUE

Entitlement to service connection for right shoulder instability as
secondary to a service-connected left shoulder disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1986 to June
1990.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from an August 1994 rating decision from the Indianapolis,
Indiana Department of Veterans Affairs (VA) Regional Office (RO).
The veteran's records were subsequently transferred to the VARO in
Denver, Colorado.

The veteran is currently service connected for a major depressive
disorder with psychotic features (100 percent), and a left shoulder
disability (30 percent).

The Board notes that in August 1995 the RO denied service
connection for right shoulder instability as being directly related
to service and as being secondary to her service-connected left
shoulder disability.

The Board further notes that the veteran has specifically contended
in the past that her right shoulder disability had resulted from
her left shoulder disability. The veteran's representative has
recently re-asserted this contention. Therefore, the Board
concludes that the issue before it is whether the right shoulder
instability is secondary to the service-connected left shoulder
disability.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained.

2. The probative medical evidence shows that right shoulder
instability is causally related to a service-connected left
shoulder disability.

- 2 -

CONCLUSION OF LAW

Right shoulder instability is proximately due to or the result of
a service-connected left shoulder disability. 38 U.S.C.A. 5107
(West 1991); 38 C.F.R. 3.310(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the veteran had a left
shoulder posterior capsulorrhaphy in 1985 prior to her entry into
the military service. No diagnoses regarding her right shoulder
were noted prior to entry into active service.

Service records show treatment for left shoulder pain and other
problems throughout much of the veteran's service. The only
notation regarding her right shoulder was made in May 1988 when she
injured both shoulders while playing softball.

There is no further documentation regarding the veteran's right
shoulder in service. Following the May 1988 injury, she underwent
a left shoulder repair in July 1989. She continued to have
complaints of left shoulder instability, and had posterior/anterior
capsular shift surgery in February 1990.

The veteran's separation examination noted her history of left
shoulder problems. There is no diagnosis of a right shoulder
impairment on the separation examination.

- 3 - 

July 1990 records from the Naval Hospital in San Diego, California
show that the veteran was continuing to report left shoulder
instability following her discharge from service. It was noted that
she had symptoms of general ligamentous laxity: elbow recurvatum,
knee recurvatum, and positive thumb/forearm flex. She was
prescribed conservative physical therapy and strengthening
exercises.

The veteran was seen at the Naval Hospital in September 1990 with
complaints of right shoulder pain. Examination revealed decreased
abduction, rotation, and flexion of the right shoulder. The
diagnosis was right shoulder subluxation. She was treated for right
shoulder pain in June 1991.

The veteran was seen for left shoulder pain at the Seattle VA
Medical Center (VAMC) in August 1991. She was prescribed a shoulder
sling.

In November 1991 the veteran was seen by Dr. D.H. She reported
recurrent dislocations, especially at night. On laxity examination,
she had a bilaterally positive jerk test, positive sulcus, positive
anteroposterior drawer, and subluxation with crank test. She also
had dislocation posteroinferiorly with palpable defect posteriorly
in the region of her external rotators. X-rays of the left shoulder
showed operative changes, but were otherwise found to be
unremarkable. She was diagnosed with severe, multidirectional
instability bilaterally, left greater than right.

In April 1992 the veteran returned to the Naval Hospital with
complaints of left shoulder instability, as well as right shoulder
laxity without any prior dislocations. She reported having the
perception of laxity in many of her joints including her arms and
ankles. On examination, the right shoulder demonstrated some
positive apprehension but no inferior or posterior instability. She
was treated for right shoulder pain in July 1992.

4 -

In July 1992 the veteran was seen with complaints of some
subluxation symptoms in her right shoulder. She noted that her
right shoulder had never been significantly injured in the past.
Examination revealed marked instability in the left shoulder and a
very mild tendency for anterior apprehension and a very small
sulcus.,; with inferior, but with no significant posterior
instability. Range of motion was full. Physical therapy consisting
of generalized shoulder strengthening was prescribed.

In August 1993 the veteran was seen for the first time by Dr.
A.A.R., primarily with complaints of left shoulder instability and
pain. Examination revealed. instability and decreased strength in
the left shoulder. She was diagnosed with recurrent instability of
the left shoulder.

In December 1993 the veteran underwent a left posterior shoulder
glenoplasty with semitendinosus allograft and posterior capsular
shift. Following the operation, her left shoulder was placed back
in a gunslinger brace, for a total of six weeks prior to initiating
a range of motion program.

Progress notes from Dr. A.A.R. note that the veteran's brace was
removed in February 1994.

In February 1994 the veteran was seen at the Richard Roudebush VAMC
with complaints of progressively worsening right shoulder pain. She
reported a two to three week history of right shoulder pain. She
also reported falling on the ice two to three weeks earlier,
landing on her rear end and right elbow. However, she denied pain
in those areas. It was felt that the right shoulder pain was
secondary to overuse. Examination revealed full range of motion, no
effusion, and normal strength. The diagnosis was right shoulder
pain. It was further considered that it was possibly secondary to
overuse, secondary to recent left shoulder surgery.

On follow-up in March 1994, examination revealed positive posterior
subluxation in the right shoulder. Progress notes through June 1994
document treatment of right shoulder posterior subluxation.

- 5 - 

In June 1994 the veteran underwent a VA joints examination. She
reported her history of multiple left shoulder surgeries, including
the most recent in, December 1993. Since that time, she reported
that her left shoulder had been doing fairly well; however, she
further noted that she had since developed right shoulder-
subluxations dating back to February 1994. Examination revealed
laxity in both shoulders. X- rays were negative except for post-
operative changes in the left shoulder. The diagnosis was recurrent
shoulder dislocations.

Progress notes from the Indianapolis VAMC show that the veteran was
seen for right shoulder problems between August and December of
1994. Examination in August 1994 revealed a tendency for posterior
dislocation of the right shoulder on flexion over 120 degrees.

Progress notes from October 1994 note a history of night shoulder
subluxations dating back to February 1994. The veteran reported
subluxations with sleeping and raising her arms. She reported
swimming to exercise her left shoulder- but reported right shoulder
pain with such activity. Examination revealed posterior subluxation
on flexion over 90 degrees with pain; a positive sulcus sign; and
anterior, posterior, and inferior laxity.

In December 1994 Dr. A.A.R. examined the veteran's right shoulder.
Complaints of pain in her right shoulder were noted. Examination
revealed evidence of substantial multi-directional laxity. Dr.
A.A.R. recommended an interior capsular shift.

In May 1995 Dr. A.A.R. noted the veteran's history of joint laxity,
such as in her patellofemoral joints and her shoulders. He noted
that she had undergone right shoulder surgery in March 1995. Dr.
A.A.R. concluded that the painful increasing looseness of her right
shoulder was not a natural progression of joint laxity but was a
pathologic process involving the right glenohumeral joint.

- 6 -

He also concluded that the veteran's night shoulder condition was
exacerbated by the fact that she had to rely heavily on the use of
her right upper extremity secondary to an extended period of
impairment of her left shoulder function secondary to previous
failed surgeries on the left shoulder. He concluded that the
reliance on the right shoulder affected the capsule of her shoulder
joint which lead to the development of pain and a pathologic
process.

The veteran underwent a VA joints examination in August 1995. She
reported undergoing a posterior inferior capsular shift for her
right shoulder in March 1995 with a previous one year history of
instability. She currently reported pain, weakness, decreased range
of motion, and tingling in her thumb, index finger, and middle
fingers on the right.

Examination of the right shoulder revealed a significant amount of
tenderness over the anterior deltoid. Range of motion was painful,
and there was a positive impingement sign, a positive shrug sign,
and marked anterior instability. Strength was reduced in the upper
night extremity. The diagnosis, in pertinent ]part, was a right
shoulder with multidirectional instability.

The veteran underwent another VA joints examination in April 1997.
Examination revealed multi-directional instability in both
shoulders as well as a lot of ligamentous laxity in her other
joints. The examiner concluded that the veteran's problem was
probably genetic.

The veteran underwent a VA examination of her shoulders in October-
1997. She reported being asymptomatic in the right shoulder until
approximately 1995. She reported overusing the right shoulder. She
stated that she felt like her right shoulder would sublux while she
was sleeping. She currently reported clicking, and popping in the
right shoulder, pain with sleeping, and a feeling of looseness at
times. The examiner noted that the veteran reported swimming for
many years recreationally. X-rays of the right shoulder were found
to be normal. The diagnosis, in pertinent part, was posterior and
inferior instability of the right shoulder.

- 7 -

The examiner concluded that the veteran's night shoulder disability
was not related to the left shoulder disability. The examiner
suspected that the global instability of the left shoulder resulted
from her global laxity. He further concluded that multi-direction
instability was common among swimmers.

Criteria

The threshold question that must be resolved with regard to a claim
is whether the veteran has presented evidence of a well-grounded
claim. A well-grounded claim is a plausible claim that is
meritorious on its own or capable of substantiation. An allegation
of a disorder that is service connected is not sufficient; the
veteran must submit evidence in support of a claim that would
"justify a belief by a fair and impartial individual that the claim
is plausible." See 38 U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet.
App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611
(1992).

The United States Court of Appeals for Veterans Claims (Court) has
articulated the requirements for a well grounded claim for service
connection as follows: (1) medical evidence of a current
disability; (2) medical or, in certain circumstances, lay evidence
of inservice incurrence or aggravation of a disease or injury; and,
(3) medical evidence of a nexus between the claimed inservice
injury or disease and a current disability. See Caluza v. Brown, 7
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.
1996) (table).

The quality and quantity of the evidence required to meet this
statutory burden of necessity will depend upon the issue presented
by the claim. Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).
Where the determinant issue involves a question of medical
diagnosis or medical causation, medical evidence to the effect that
the claim is plausible or possible is required to establish a well-
grounded claim. Grottveit, 5 Vet. App. at 93.

8 -

In determining whether a claim is well grounded, the claimant's
evidentiary assertions are presumed true unless inherently
incredible or when the fact asserted is beyond the competence of
the person making the assertion. King v. Brown, 5 Vet. App. 19, 21
(1995).

Service connection may be granted for a disability resulting from
personal injury suffered or disease contracted in line of duty or
for aggravation of preexisting injury suffered or disease
contracted in line of duty. 38 U.S.C.A. 1131; 38 C.F.R. 3.303.

Further, for the showing of chronic disease in service, there is
required a combination of manifestations sufficient to identify the
disease entity, and sufficient observation to establish chronicity
at the time, as distinguished from merely isolated findings or
diagnosis including the word "chronic." 38 C.F.R. 3.303(b). When
the fact of chronicity in service is not adequately supported, then
a showing of continuity after discharge is required to support the
claim. Id.

When a disease is first diagnosed after service, service connection
man nevertheless be established by evidence demonstrating that the
disease was in fact "incurred" during the veteran's service. 38
C.F.R. 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir.
1994) ("[p]roof of direct service connection... entails proof that
exposure during service caused the malady that appears many years
later"); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("even
though a veteran may not have had a particular condition diagnosed
in service, or for many years afterwards, service connection can
still be established"); Godfrey v. Derwinski, 2 Vet. Ap]p. 352, 356
(1992).

Disability which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When
service connection is thus established for a secondary condition,
the secondary condition shall be considered a part of the original
condition. 38 C.F.R. 3.310.

- 9 -

However, the Court has held that, when aggravation of a veteran's
nonservice-connected condition is proximately due to or the result
of a service-connected condition, such veteran shall be compensated
for the degree of disability over and above the degree of
disability existing prior to aggravation. Allen v. Brown, 7 Vet.
App. 439 (1995).

Congenital or developmental defects and personality disorders as
such are not diseases or injuries within the meaning of applicable
legislation. 38 C.F.R. 3.303(c) (1998). The VA General Counsel has
held that service connection may not be granted for a congenital or
developmental defect, although service connection may be granted
for a disability which is shown by the evidence to have resulted
from a defect which was subject to a superimposed disease or injury
during service. See VAOPGCPREC 82-90.

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. 38 U.S.C.A. 5107(b); 38 C.F.R. 3.102, 4.3; see also
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that
entitlement need not be established by a fair preponderance of the
evidence).

Analysis

The Board finds that the veteran's claim of service connection for
right shoulder instability is well grounded. The record reflects
that the veteran has a current diagnosis of night shoulder
instability or subluxation. There is a medical opinion concluding
that her current right shoulder disability is proximately due to or
resulted from her service-connected left shoulder disability.

- 10-

After carefully reviewing the record, the Board concludes that
there is an approximate balance of positive and negative evidence
relating to the veteran's current claim on appeal. Therefore,
applying the benefit of the doubt rule, the Board concludes that
her right shoulder instability proximately resulted from or was
aggravated by her left shoulder disability. As the Board noted
earlier, the appellant's claim is predicated on the basis of a
secondary relationship between her service-connected left shoulder
disability and her right shoulder disorder.

The record shows little or no complaints regarding the right
shoulder during service. Post-service medical records prior to
February 1994 document some complaints regarding the veteran's
night shoulder. There is some evidence of subluxation or right
shoulder instability, as well as right shoulder pain. Findings on
examination generally revealed minimal to no instability 'in the
right shoulder.

Following the removal of her sling in February 1994, progress notes
documented increasing complaints of right shoulder instability and
pain. It was specifically considered in February 1994 that these
problems might have been secondary to overuse of the right upper
extremity which was secondary to left shoulder surgery.

Subsequent medical records show increasing problems with right
shoulder instability and pain after February 1994. In May 1995, Dr.
A.A.R., who had been treating the veteran, concluded that her right
shoulder disability was a pathologic process exacerbated by overuse
of the right upper extremity secondary  yr to impairment of her
left shoulder resulting from previous surgeries on the left
shoulder.

The veteran has consistently reported subluxation in her right
shoulder following her December 1993 surgery on her left shoulder.
This is consistent with the record which shows increasing
complaints and findings of increasing instability of her right
shoulder following the removal of her post-surgical sling in
February 1994.

On the other hand, the October 1997 VA examiner concluded that
there was nothing to substantiate that the right shoulder
disability was directly related to the left shoulder disability.
The examiner also noted that the veteran's condition was common
among swimmers and appeared to attribute her right shoulder
condition to this activity. He noted that she had reported several
years of recreational swimming.

The Board finds in this instance that the probative value of the
October 1997 VA examiner's conclusions is outweighed by the opinion
of Dr. A.A.R. linking the right shoulder disability to the left
shoulder disability. This is because Dr. A.A.R.'s opinion is more
consistent with the veteran's documented medical history. Her
history shows an increasing frequency and intensity of right
shoulder complaints and findings following her December 1993 left
shoulder surgery. The record also shows that the veteran's left arm
was confined for a total of six weeks around the time of the
surgery; two weeks prior and four weeks after the surgery. Such
evidence indicates that she would have had to rely more upon the
use of her right arm during this period.

There is very little documentary support for the October 1997 VA
examiner's conclusion that the veteran's right shoulder instability
is related to swimming. Aside from a notation in the medical
history to several years of recreational swimming, and the
examiner's own general statements about the connection between
swimming and multidirectional instability, the record contains only
one reference to her swimming.

In October 1994 it was noted that the veteran was swimming to
exercise her left arm and was experiencing right shoulder pain as
a result. There is no indication of her reporting instability while
swimming. Furthermore, the record indicates that her swimming was
being performed for rehabilitation of her left shoulder.

- 12 - 

Therefore, even if it could be more conclusively established that
her right shoulder instability resulted from swimming, the record
indicates that the right shoulder instability would still be the
result of the left shoulder disability since the swimming was being
performed pursuant to the left shoulder disability.

The Board additionally notes that the evidence of record suggests
that there may be a congenital component to the veteran's right
shoulder instability. The record has indicated that she has laxity
in several of her joints, and the April 1997 VA examiner concluded
that her problem was probably genetic.

The regulations provide that congenital or developmental defects,
refractive error of the eye, personality disorders and mental
deficiency as such are not diseases or injuries within the meaning
of applicable legislation. 38 C.F.R. 3.303(c).

In this case, Dr. A.A.R. specifically acknowledged the veteran's
laxity of multiple joints. However, he concluded that her night
shoulder injury was not a natural progression of such laxity but
rather a pathological result of overuse of the night upper
extremity secondary to impaired function in the left upper
extremity. This conclusion is supported by the medical evidence of
record, as discussed above. Therefore, the record shows that the
veteran's night shoulder condition was aggravated by her left
shoulder disability, resulting in her right shoulder instability.
See VAOPGCPREC 82-90; see also Allen, supra.

Following a complete review of the record and for the foregoing
reasons and bases, the Board finds that the evidence is evenly
balanced as to require application of the benefit of the doubt in
favor of the veteran. Thus, the Board finds that service connection
for right shoulder instability as secondary to a left shoulder
disability is warranted. Gilbert, 1 Vet. App. at 56.

- 13 -

ORDER

Entitlement to service connection for night shoulder 'instability
as secondary to a service-connected left shoulder disability is
granted.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

- 14 -

 